        Case 2:18-cv-00034-BSM Document 31 Filed 04/22/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           EASTERN DIVISION

PENN-STAR INSURANCE COMPANY                                               PLAINTIFF

v.                         CASE NO. 2:18-CV-00034 BSM

HERITAGE HOSPITALITY, INC., et al.                                    DEFENDANTS

                                          ORDER

      The joint motion to dismiss defendant M.J. Kelly Company [Doc. No. 30] is granted.

M.J. Kelly Company is dismissed without prejudice.

      IT IS SO ORDERED this 22nd day of April 2019.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
